Citation Nr: 1548041	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-18 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left knee disability, to include as secondary to service-connected disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, to include on an extraschedular basis.

(This decision and remand is filed concurrently with a remand addressing other issues, in which the Veteran is represented by an attorney.)


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel




INTRODUCTION

The Veteran had active service from June 1979 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied service connection for a left knee disability and entitlement to TDIU.  

In the January 2014 Board decision in which the Board denied additional claims that were appealed to the United States Court of Appeals for Veterans Claims, the Board remanded the issue of entitlement to service connection for a left knee disorder for further examination and for referral of the claim of entitlement to TDIU to the Director of Compensation and Pension for extraschedular consideration.  As that development and the other requested action was not sufficiently completed, the Board again remanded these issues in August 2014.  The issue of entitlement to service connection for a left knee disability is now ready for further appellate review.  However, while the Board is denying the claim for service connection for a left knee disability and the Director has considered and denied entitlement to TDIU, in view of the Board's need to further develop the service connection and increased rating claims that are the subject of the remand issued concurrently with this decision and remand, the Board has no alternative but to remand the issue of entitlement to TDIU for further consideration following the readjudication of the service connection and increased rating claims in the concurrently issued remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's currently diagnosed mild degenerative joint disease of the left knee is not shown to have been manifested in service or due to an in-service event, or to have been caused or aggravated by service-connected disability; and left knee arthritis was not shown to have manifested in the first post-service year.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability, to include as secondary to service-connected disabilities, are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted an application for secondary service connection in December 2007.  The Veteran was thereafter provided with fully compliant, pre-adjudicatory notice on this claim in May 2008.  In that letter, the Veteran was advised of the respective duties upon himself and VA in obtaining evidence to substantiate the claim.  He was further advised to submit evidence of current disability of the left knee, in addition to evidence showing a connection between the disability and service-connected disability.  

VA also has a duty to assist the Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished with respect to the claim herein decided.  The RO has obtained the Veteran's service medical records, relevant VA clinical records, and those private medical records which the Veteran has both identified and authorized VA to obtain on his behalf.  The RO has also obtained medical and legal documents pertaining to the Veteran's award of disability benefits from the Social Security Administration (SSA).  Also considered in connection with the appeal are various written statements provided by the Veteran.  The Board finds that no further action in connection with this claim, prior to appellate consideration, is required.

In addition, at the time of a prior January 2013 remand, the record included a May 2008 VA joints and spine examination report, in which the examiner found that disability involving multiple joints, including the left knee, was not caused by the service-connected right ankle fracture and its residuals.  The Board returned that examination report as the VA examiner did not offer any opinion on whether the service-connected ankle disability and/or disability of the right tibia and fibula may have aggravated the nonservice-connected joint disabilities, to include the left knee.  38 C.F.R. § 3.310 (2015).

Thereafter, in a January 2014 remand, the Board returned a March 2013 VA examination report as the March 2013 VA examiner, in providing an opinion on multiple disabilities, did not address the issue of whether the Veteran manifested a left knee disability which was proximately due to service-connected disability.  The RO obtained an addendum VA opinion in February 2014 which addressed two disabilities, of the left foot and ankle and left knee.  That examination report fully addressed the left foot and ankle claim but, unfortunately, did not offer any opinion on whether the service-connected right ankle disability and disability of the right tibia and fibula may have aggravated a left knee disability.  Because the Veteran was noted to have demonstrated some limitation of motion and painful motion on VA examinations in May 2008 and March 2013, the Board determined that it could not construe the February 2014 VA examiner's reference to the left knee being asymptomatic as, ipso facto, demonstrating no aggravation.

Therefore, in August 2014, the Board again remanded this issue so that an examiner could address whether the Veteran's service-connected orthopedic disabilities of right ankle fracture and disability of the right tibia and fibula caused or aggravated any currently diagnosed left knee disability.  The record shows that such further examination and opinions were obtained in January 2015, and that the Board's remands have been satisfied to the extent possible.

In summary, the Board finds that the duties to notify and assist have been considered and satisfied in this matter.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or the content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this junction.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); ATC Corp. v. Lydall, Inc., 159 F.3d 534 (Fed. Cir. 1998).  

Historically, the Veteran incurred a distal right tibia fracture with ankle dislocation in service.  His right ankle required open reduction with internal fixation (ORIF).  A Medical Evaluation Board Report noted that the Veteran had an antalgic gait with slight limitation of right ankle motion and abnormal subtalar motion.  He was given diagnoses of Dupuytren's fracture of the right ankle, and posttraumatic arthritis of the distal tibiofibular joint, tibiotalar joint, and subtalar joint.  There was no lay or medical evidence of disability involving the left knee.

The Veteran filed his original service connection claim in May 1989.  He claimed disability involving hearing loss and the right ankle.

The Veteran's original VA examination in September 1989 noted a complaint of arthritis in the right leg and arm, and loss of hearing.  Physical examination resulted in no relevant findings with respect to the left knee and an impression of bimalleolar fracture, status post ORIF, with symptomatic sequelae.  

An October 1989 RO rating decision granted service connection for bimalleolar fracture of the right ankle, and assigned an initial 10 percent rating under Diagnostic Code 5271 for moderate limitation of ankle motion.  

VA outpatient records from May 1992 to October 1997 show that in December 1993, the Veteran reported on and off pain in the right distal leg with recurrent right ankle sprain.  There is no mention of complaints or findings with respect to the left knee.  A May 1997 clinical record shows the Veteran's complaint of severe right leg pain with X-ray findings that included apparent pseudo-arthrosis between the distal fibula-tibia.  The Veteran was prescribed a walking cane in October 1997 due to a symptomatic right leg fracture.

On VA examination in January 1999, the Veteran described mild right ankle pain with difficulty placing weight on his right leg, which worsened on rainy days.  He used a walking cane to prevent falls.  Physical examination was significant for 4/5 strength of the right ankle dorsiflexion muscle, the exterior hallucis longus, and the tibialis anterior.  There were prominent bony deformities of the medial and lateral malleolus with loss of normal anatomy.  The May 1997 X-ray was interpreted to reveal posttraumatic arthritis, pseudoarthrosis of the distal tibia and fibula secondary to previous fracture, and spiral healed fracture in the distal fibula.  

A February 1999 rating decision assigned a 20 percent rating for residuals of right ankle fracture and service connection for post-operative changes of the right distal tibia and fibula with posttraumatic arthritis, assigning an initial 10 percent rating.

Thereafter, the Veteran described right ankle pain that was worse with weight bearing in a VA clinic record dated in April 2000.  Private treatment records in 2000 show the Veteran's report of back and right knee pain. 

A March 2002 VA examiner again noted the Veteran's complaints referable to his right ankle.  Examination was significant for 0 degrees of dorsiflexion, a 3 centimeters difference of the right ankle when compared to the left due to prominent bony deformities, and 4/5 weakness of the right ankle dorsiflexor muscles, extensor hallucis longus, anterius anterior, plantar flexion muscle and gastrocnemius. 

An April 2002 VA clinic record shows a diagnosis of posttraumatic arthritis of the right knee.  The source of trauma was not identified.  Private X-rays in August 2003 found osteoarthritis of the lumbosacral spine, healed fractures of the tibia and fibula with no significant angulation of fracture fragments, distal pseudoarthrosis of the distal tibia myositis ossificans, non-union of avulsed fragment in the medial malleolar, and calcaneal spur at the plantar fascia insertion.  There was 4+/5 strength of the right lower extremity due to ankle pain.  VA clinic records in 2004 show that the Veteran was assessed as being obese.

A May 2005 VA examination report documents the Veteran's report of right ankle pain of increased severity which decreased his capacity for walking.  The examiner noted that the Veteran's pain was located over the medial and lateral right malleolus and the dorsal area in between.  He used a one-point cane for ambulation.  The examiner described the Veteran as having an antalgic gait by protecting his right lower extremity with functional loss of right ankle motion from 10 to 20 degrees of dorsiflexion, and 20 to 45 degrees of plantar flexion due to pain.  The examiner offered diagnoses of status post bimalleolar fracture of the right ankle, status post repair, and post-traumatic arthritis at the right ankle secondary to right ankle fracture.

An October 2005 VA clinic record notes the Veteran's report of low back pain which radiated to his right leg.  In May 2006, he described pain involving his right elbow, left first finger, back, and right foot without a history of injury.  In June 2007, the Veteran underwent right ankle arthrodesis with bone graft by a private physician.

The Veteran filed a claim for an increased rating for right ankle disability in July 2007.  He filed secondary service connection claims in December 2007.

A May 2008 VA joints examiner diagnosed right ankle fracture status post ORIF with residual degenerative joint disease and limited range of motion, degenerative joint disease of the hips, patellofemoral dysfunction of both knees, degenerative joint disease of the left ankle, and degenerative joint disease of the knees.  The knees demonstrated motion from 0 to 140 degrees with painful motion in the last 10 degrees.  There was no functional loss of motion, or right knee instability.  The examiner opined that it was less likely than not that the disabilities of the knees, hips, left ankle, and lumbar spine were due to service-connected right ankle fracture and its residuals in terms of biomechanics of gait or etiology, and that the Veteran's degenerative joint disease (other than the right ankle) was most likely due to aging and being overweight.  It was noted that the Veteran's degenerative joint disease was bilateral in nature, which did not favor gait altered biomechanics, but rather age and obesity.

The Veteran was provided additional VA examination in March 2013.  The VA examiner opined that the Veteran's currently manifested degenerative joint disease of the hips, right knee, and the lumbar spine was less likely to be secondary to service-connected disability due to changes which corresponded to the natural aging process and his obesity, and that his lumbar muscle spasm constituted a soft tissue condition which was not anatomically or pathophysiologically related to service-connected disability, but rather related to bilateral hamstring shortening.  The examiner further found no aggravation as the current findings of degenerative changes were expected for the Veteran's age and habitus.  However, the examiner did not address the issue of whether the Veteran manifested a left knee disability which was proximately due to service-connected disability.

An addendum VA opinion in February 2014 did not offer any opinion as to whether the service-connected right ankle disability and disability of the right tibia and fibula may have aggravated a left knee disability.  Although the Veteran's left knee was noted to be asymptomatic, because the Veteran demonstrated some limitation of motion and painful motion on VA examinations in May 2008 and March 2013, the Board determined that an additional opinion or examination was warranted.  Additional VA treatment records from March 2014 to August 2014 do not document any additional complaints or treatment of either knee.

VA examination in October 2014 found that following examination of the Veteran, the examiner concluded that the current left knee degenerative joint disease and patellofemoral dysfunction, as noted in 2008 exam but not present in the exam done in 2013, were less likely secondary to the service-connected right ankle and leg condition due to the mild nature of the degenerative joint disease as shown in the X-ray report and the fact that it was symmetric in nature.  It was also noted that this particular Veteran also had obesity and natural aging which were additional risk factors to develop the condition.  The examiner additionally observed that the current limitation of motion was minimal, the knees were functional for all of the Veteran's activities of daily living, and that recent VA records revealed no evidence of complaints or treatment for the knees.  The October 2014 VA examiner further concluded that the mild degenerative joint disease of the left knee was not aggravated by the right ankle and leg service-connected condition since there was no need for treatment or a brace, and no evidence of instability or the need for intraarticular or invasive processes to treat his condition of mild degenerative arthritis.  The examiner added that regarding the patellofemoral dysfunction, it was not identified during the examination and apparently resolved without treatment.

The Veteran seeks to establish service connection for disability of the left knee primarily as secondary to service-connected disabilities.  As discussed above, he filed this service connection claim in December 2007.  To give the Veteran every consideration, the Board has, as the RO has done, considered all pertinent theories of entitlement. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. § 3.309(a) (2015).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

The claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a) (West 2014); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Considering the pertinent evidence in light of the above, the Board finds that the criteria for establishing service connection for the disability of degenerative joint disease or other left knee disability, on any basis, are not met.

The Veteran has a current diagnosis of mild degenerative joint disease of the left knee and a prior diagnosis of patellofemoral dysfunction.  Thus, the requirement for a current disability has been met.

The Veteran has not specifically alleged entitlement to service connection for degenerative joint disease or other disability of the left knee on the basis of in-service incurrence.  With respect to a direct service connection claim, the Veteran has not described any specific injury to the left knee during active service, or the onset of persistent or recurrent pain of this joint since service.  Similarly, the service medical records are negative for complaint or treatment of the left knee.  There is also no medical opinion suggesting that the current diagnoses of degenerative joint disease of the left knee or patellofemoral dysfunction either first manifested in service or are attributable to an in-service event.

With respect to presumptive service connection, the Veteran has also not described the onset of degenerative joint disease of the left knee to a compensable degree within one year of service separation.  The Veteran generally described arthritis pain in right leg during a September 1989 VA examination, but that examination focused on the service-connected symptomatic right bimalleolar fracture residuals.  There are no X-ray findings of degenerative joint disease of the left knee within one year of service separation.

Thus, the Board finds that a preponderance of the evidence is against a finding that diagnoses of degenerative joint disease of the left knee or patellofemoral dysfunction had their onset in service, are due to an in-service event, or that arthritis manifested to a compensable degree within one year from service separation.

Here, the Veteran primarily seeks service connection for disabilities of the left knee as secondary to service-connected right ankle and leg disability.  The most probative evidence consists of the opinion of the October 2014 VA examiner who found that the current left knee degenerative joint disease and patellofemoral dysfunction (noted in the 2008 examination but not present in the 2013 examination) were less likely secondary to the service-connected right ankle and leg condition due to the mild nature of the degenerative joint disease as per X-ray report and the fact that it is symmetric in nature.  The examiner also noted that this particular Veteran also had obesity and natural aging which were additional risk factors to develop the condition, that the current limitation of motion was minimal, the knees were functional for all of the Veteran's daily activities, and that recent VA records revealed no evidence of complaints or treatment for the knees.  Furthermore, the VA examiner found that the mild degenerative joint disease of the left knee was not aggravated beyond the expected by the right ankle and leg service-connected condition since there was no need for treatment or a brace, and no evidence of instability or the need for intraarticular or invasive processes to treat his condition of mild degenerative arthritis.  

Similarly, the VA examiner in 2008 described the Veteran's degenerative changes as bilateral in nature.  The Board further notes that as opposed to the opinions recently found incomplete with respect to the  other pending service connection claims, addressed in the concurrent remand, the October 2014 VA opinion addressed whether the right ankle fracture and right leg condition caused or aggravated any left knee disability.  Therefore, the Board finds that examiner adequately considered those theories of entitlement.

In summary, the only evidence tending to support this claim consists of the self-diagnosis and etiological opinion offered by the Veteran, who is not shown to possess any specialized medical training or experience.  Overall, the Board places greater probative weight to the opinion of the October 2014 VA examiner who, as a physician, possesses greater training and expertise than the Veteran in speaking to an issue of medical causation.  There is no reasonable doubt of material fact to be resolved in the Veteran's favor.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied.


REMAND

Because of the need to further develop the service connection and increased rating claims that are the subject of the remand issued concurrently with this decision and remand, the Board finds that it has no alternative but to remand the issue of entitlement to TDIU for further consideration following the readjudication of the claims addressed in the concurrently issued remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, the Board will defer any determination as to the issue of entitlement to TDIU pending the completion of the development requested in the concurrently issued remand.  

Accordingly, the case is REMANDED for the following action:

After the development requested in the Board's concurrently issued remand is completed, readjudicate the claim for TDIU.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


